DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s preliminary amendment filed on January 15, 2021 has been entered.  Claim 11 is amended.  Claims 12-16 are canceled.  Claim 1-11 are pending in the application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“sending the file to be sent and the metadata to a network adapter by means of a user-mode network device driver, and sending the file to be sent and the metadata by means of the network adapter.” in claim 1;
	“reading the file to be sent, from an external memory by means of the user-mode storage device driver, in response to determining that the file to be sent is not capable of being acquired from the data cache region;” in claim 2;
“writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver.” in claim 6;
“receiving the data of the file to be received, from a network adapter by means of the user-mode network device and in a polling manner;” in claim 7;
“sending the file to be sent and the metadata to a network adapter by means of a user-mode network device driver,
writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “sending the file to be sent and the metadata to a network adapter by means of a user-mode network device driver, and sending the file to be sent and the metadata by means of the network adapter.” in claim 1;
“reading the file to be sent, from an external memory by means of the user-mode storage device driver, in response to determining that the file to be sent is not capable of being acquired from the data cache region;” in claim 2;
“writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver.” in claim 6;
“receiving the data of the file to be received, from a network adapter by means of the user-mode network device and in a polling manner;” in claim 7;
“sending the file to be sent and the metadata to a network adapter by means of a user-mode network device driver,
writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.
There is no disclosure of any particular structure for means of a user-mode network device driver, means of the user-mode storage device driver, means of the user-mode network device, either explicitly or inherently, to perform the sending, reading and writing functions.  The use of the terms “means of a user-mode network device driver", "means of the user-mode storage device driver", "means of the user-mode network device" are not adequate structure for performing the functions.  As would be recognized by those of ordinary skill in the art, the terms can be performed in software. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure of “means of a user-mode network device driver", "means of the user-mode storage device driver", "means of the user-mode network device" perform the claimed functions. Therefore, claims 1, 2, 6, 7 and 11 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  claims 3-5 and 8-10 fails to remedy the deficiencies of independent claims 1 and 6 and are likewise rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

claim 2 and 7 respectively recite the limitation "the user-mode storage device driver” (claim 2, line 4-5) and "the user-mode network device" (claim 7, line 5).  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s), particularly claims 1, 2, 6, 7 and 11 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of sending the file to be sent and the metadata to a network adapter, reading the file to be sent, from an external memory, writing the file to be received, corresponding to the metadata, into an external memory, receiving the data of the file to be received, from a network adapter, sending the file to be sent and the metadata to a network adapter, writing the file to be received, corresponding to the metadata, into an external memory.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not 
Dependent claims 3-5 and 8-10 fail to remedy the deficiencies of independent claims 1 and 6, and are likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Sollenberger (PG PUB US2008/0146266).

Regarding claim 1, Klien teaches “a file sending method, comprising steps of:” (A method and system are disclosed for reliably distributing file data from a single server to multiple client computers using a cyclical multicast [Klien, para 0006]);
“creating a data sending process;” (Once the file data is stored via the storage medium 101, the server process of server 100 invokes or executes the datacast module 102, which creates the operation of a file server for transmitting data onto a network [Klien, para 0034, 0018]);
“acquiring a file to be sent, corresponding to the data sending process, from a data cache region in a user space;” (The datacast module 102 is executed in order to create [data cache region]. It implies the datacast module 102 acquiring the file data to be sent as well [Klien, para 0034]);
“constructing metadata for the data sending process,” (The datacast module 102 is executed in order to create a table or list of metadata associated with the file data [Klien, para 0034]);
“recording the metadata in a data reading and sending region in the user space;” (The file data and metadata may be stored separately or together, on one storage medium, two, or more [Klien, para 0033]);
“processing the metadata, wherein the step of processing the metadata comprises:
sending the file to be sent and the metadata to channels by means of a user-mode network device driver, and sending the file to be sent and the metadata by the channels.” (The datacast module 102, operating on the server 100 has control over two communication channels, or connection ports, for transmitting data, namely a first communication channel 110 and a second communication channel 112, where the first communication channel 110 is used to transmit metadata, while the second communication channel is used to transmit file data [Klien, para 0033]).
However, Klien does not teach “sending to a network adapter, and sending by means of the network adapter.”
Sollenberger teaches “sending to a network adapter, and sending by means of the network adapter.” (One or more hardware engines 260 [network device driver] are included that facilitate the transfer of received data 202 and transmit data 204 between the DSP subsystem 175 and the RF transceiver module 200 [network adapter]. The RF transceiver module further produces a transmitted RF signal 206 based on transmit data 204 in accordance with a wireless network protocol (e.g. IEEE 802.11, Bluetooth, Ultra-Wideband (UWB), WIMAX).  
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien to comprise the claimed limitation to effectively provide capability to send and receive data in various wireless channels (e.g. IEEE 802.11, Bluetooth, Ultra-Wideband (UWB), WIMAX).

Regarding claim 11, Klien teaches “a file sending apparatus, comprising a memory, a processor, and a file sending program stored on the memory and capable of running on the processor, wherein the file sending program, when executed by the processor, implements steps of:” (Fig. 2 shows computing device 20 including at least one processing unit 42 and storage of information such as computer-readable instructions (e.g. datacast module 102) accessed by the computing device 20 (e.g. processing unit 42) [Klien, para 0026, 0029]);
“creating a data sending process;” (Once the file data is stored via the storage medium 101, the server process of server 100 invokes or executes the datacast module 102, which creates the operation of a file server for transmitting data onto a network [Klien, para 0034, 0018]);
“acquiring a file to be sent, corresponding to the data sending process, from a data cache region in a user space;” (The datacast module 102 is executed in order to create a table or list of metadata associated with the file data, where the file data is stored via the storage medium 101 [data cache region]. It implies the datacast module 102 acquiring the file data to be sent as well [Klien, para 0034]);
“constructing metadata for the data sending process, and” (The datacast module 102 is executed in order to create a table or list of metadata associated with the file data [Klien, para 0034]);
“recording the metadata in a data reading and sending region in the user space; and” (The file data and metadata may be stored separately or together, on one storage medium, two, or more [Klien, para 0033]);
“processing the metadata, wherein the step of processing the metadata comprises:
sending the file to be sent and the metadata to channels by means of a user-mode network device driver, and sending the file to be sent and the metadata by means of the channels; or
wherein the file sending program, when executed by the processor, implements steps of:
creating a data receiving process, and storing data of a file to be received in a data cache region in a user space;
constructing metadata for the data receiving process, and recording the metadata in a data receiving and writing region in the user space; and
processing the metadata, wherein the step of processing the metadata comprises: writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver.” (The datacast module 102, operating on the server 100 has control over two communication channels, or connection ports, for transmitting data, namely a first communication channel 110 and a second communication channel 112, where the first communication channel 110 is used to transmit metadata, while the second communication channel is used to transmit file data [Klien, para 0033]);
However, Klien does not teach “sending to a network adapter, and sending by means of the network adapter.”
Sollenberger teaches “sending to a network adapter, and sending by means of the network adapter.” (One or more hardware engines 260 [network device driver] are included that facilitate the transfer of received data 202 and transmit data 204 between the DSP [network adapter]. The RF transceiver module further produces a transmitted RF signal 206 based on transmit data 204 in accordance with a wireless network protocol (e.g. IEEE 802.11, Bluetooth, Ultra-Wideband (UWB), WIMAX).  In other words, data is sent from the hardware engine to the transceiver module [Sollenberger, para 0033, 0029]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien to comprise the claimed limitation to effectively provide capability to send and receive data in various wireless channels (e.g. IEEE 802.11, Bluetooth, Ultra-Wideband (UWB), WIMAX).

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Sollenberger (PG PUB US2008/0146266) as applied to claims 1 and 11 above, and further in view of Breiter (PG PUB US2002/0147827).

Regarding claim 2, Klien as modified by Sollenberger does not teach “before the step of acquiring a file to be sent, corresponding to the data sending process, from a data cache region, the method comprising steps of:
reading the file to be sent, from an external memory by means of the user-mode storage device driver, in response to determining that the file to be sent is not capable of being acquired from the data cache region; and
storing the file to be sent in the data cache region.”
Breiter teaches “before the step of acquiring a file to be sent, corresponding to the data sending process, from a data cache region, the method comprising steps of:
reading the file to be sent, from an external memory by means of the user-mode storage device driver, in response to determining that the file to be sent is not capable of being acquired from the data cache region; and” (The stream server decides whether the 
“storing the file to be sent in the data cache region.” (The stream server 2 stores incoming data of the selected file from the data server in the media cache of its file system [Breiter, para 0059]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Sollenberger to comprise the claimed limitation to effectively enhance user experience by avoiding end user waiting for the file transfer from the data server to the stream server to be complete until the streaming can start [Breiter, para 0017].

Regarding claim 3, Klien as modified by Sollenberger teaches “wherein the step of constructing metadata for the data sending process comprises a step of:” The datacast module 102 is executed in order to create a table or list of metadata associated with the file data [Klien, para 0034]).
However, Klien as modified by Sollenberger does not teach “adding, into the metadata, an address of the file to be sent in the data cache region.”
Breiter teaches “adding, into the metadata, an address of the file to be sent in the data cache region.”  (The meta data is generated directly by the stream server 2, where the meta data comprises at least an IP-address of the stream server and a key identifying the selected file [Breiter, para 0045]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Sollenberger to comprise the claimed limitation to effectively enhance user experience by avoiding end user waiting for the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Sollenberger (PG PUB US2008/0146266) as applied to claims 1-11 above, and further in view of Powlette (PG PUB US2002/0018077).

Regarding claim 4, Klien as modified by Sollenberger teaches “before the step of creating a data sending process, the method further comprising a step of:
dividing the user space into the data reading and sending region, and the data cache region.” (The file server 100 utilizes IP multicast to transmit file data and metadata over the network 105. In particular, the file data and the metadata can be stored onto the server 100 into an accessible storage location 101 (separately on one storage medium, two, or more) for later transmission using a messaging technology [Klien, para 0031, 0033]).
However, Klien as modified by Sollenberger does not teach “a data receiving and writing region”
Powlette teaches “a data receiving and writing region” (The storage system is used to store both an initial data file 186, and an modified data file 187, where modified window data 166 is then uploaded by applet 160 to remote server 180, where it can be written to remote data storage device 185 in a location 187 [a data receiving and writing region] as a modified data file [Powlette, para 0058, 0067]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Sollenberger to comprise the claimed limitation to effectively enhance user experience by allowing the user saving the results of file modifications to the remote server for future reference [Powlette, para 0014].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Sollenberger (PG PUB US2008/0146266) and Powlette (PG PUB US2002/0018077) as applied to claim 4 above, and further in view of Breiter (PG PUB US2002/0147827).

Regarding claim 5, Klien as modified by Sollenberger teaches “wherein the step of dividing the user space into the data reading and sending region, and the data cache region” (The file server 100 utilizes IP multicast to transmit file data and metadata over the network 105. In particular, the file data and the metadata can be stored onto the server 100 into an accessible storage location 101 (separately on one storage medium, two, or more) for later transmission using a messaging technology [Klien, para 0031, 0033]);
“a data receiving and writing region” (The storage system is used to store both an initial data file 186, and an modified data file 187, where modified window data 166 is then uploaded by applet 160 to remote server 180, where it can be written to remote data storage device 185 in a location 187 [a data receiving and writing region] as a modified data file [Powlette, para 0058, 0067]).
However, Klien as modified by Sollenberger and Powlette does not teach “dividing the user space into a storage data operation region and a network data operation region, and
wherein before the step of acquiring the file to be sent, corresponding to the data sending process, from the data cache region, the method further comprises steps of:
acquiring the file to be sent, from the storage data operation region and the network data operation region, in response to determining that the file to be sent is not capable of being acquired from the data cache region; and
storing the file to be sent in the data cache region.”
	Breiter teaches “dividing the user space into a storage data operation region and a network data operation region,” (Fig. 1 shows file system 4 [storage data operation region] [network data operation region] is coupled to the file future client 6 for buffering of data [Breiter, fig. 1, para 0030, 0032]);
“wherein before the step of acquiring the file to be sent, corresponding to the data sending process, from the data cache region, the method further comprises steps of:
acquiring the file to be sent, from the storage data operation region and the network data operation region, in response to determining that the file to be sent is not capable of being acquired from the data cache region;” (The stream server decides whether the selected file is already present in the stream server's file system, such as in its media cache.  If the contrary is the case (i.e. the file is not present the stream server's file system), the stream server contacts the data server to query the data server for availability of the selected file and initializes the download of the selected file from the data server [Breiter, para 0053-0054, 0059]);
“storing the file to be sent in the data cache region.” (The stream server 2 stores incoming data of the selected file from the data server in the media cache of its file system [Breiter, para 0059]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Sollenberger-Powlette to comprise the claimed limitation to effectively enhance user experience by avoiding end user waiting for the file transfer from the data server to the stream server to be complete until the streaming can start [Breiter, para 0017].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Gemmell (US Patent 6,748,441).

Regarding claim 6, Klien teaches “a file receiving method, comprising steps of:” (A method and system are disclosed for reliably distributing file data from a single server to multiple client computers using a cyclical multicast [Klien, para 0006]);
“creating a data receiving process, and” (Once the queues are established, the data catch module 216 hosted on each client listens for any transmitted metadata via the first channel 218, as shown in event 250 of FIG. 6b [Klien, para 0039]);
“constructing metadata for the data receiving process,” (Because the metadata is transmitted cyclically by the server 209, each client can receive the metadata at any point within a cycle and can continue receiving information until all relevant data is received. It implies the client is able to construct a full set of metadata until stop listening for metadata [Klien, para 0039]);
“recording the metadata in a data receiving and writing region in the user space;” (Upon detecting incoming metadata the client device 210-214 stores the metadata in an accessible storage location for subsequent use [Klien, para 0039]).
“processing the metadata, wherein the step of processing the metadata comprises:
writing the file to be received, corresponding to the metadata, into an external memory by means of a user-mode storage device driver.” (The data catch module 216 [user-mode storage device driver] operating at the client listens via the second channel 220 for file data [file to be received] transmitted on the network, as depicted at event 256,  If the CRC data indicates the file data is without transmission error, then the file data is stored by the client device in an accessible storage location, such as in memory 44 as shown in FIG. 1 [Klien, Fig. 6b, para 0041, 0010]).
However, the embodiment of Klien in para 0010 does not teach “writing into an external memory”
“an external memory” (Computer 20 may also include additional storage (removable 22) including, but not limited to, magnetic or optical disks or tape.  The embodiment of para 10 recites the file data is stored by the client device in an accessible storage location (not limited to memory 44).  It implies the accessible storage location can be removable storage 22 [Klien, pata 0026, 0010]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien to comprise the claimed limitation to effectively provide backup capability to the user by storing data file into the removable drive.
However, Klien does not teach “storing data of a file to be received in a data cache region in a user space;” 
Gemmell teaches “storing data of a file to be received in a data cache region in a user space;” (Receivers (network clients 102) tune in to the multicast address and cache received packets in a temporary file until the client receive enough blocks to recreate the file [Gemmell, column 7, line 52-54]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien to comprise the claimed limitation to effectively enhance user experience by increasing transmission efficiency with multicast file distribution [Gemmell, column 4, line 25-34].

Regarding claim 9, Klien as modified by Gemmell teaches “before the step of creating a data receiving process, the method comprising a step of:
dividing the user space into a data reading and sending region (system memory 134 includes program data 164 [Gemmell, Fig. 5, column 5, line 60-61; column 6, line 24-29]), the data receiving and writing region (Upon detecting incoming metadata the client device 210-214 stores the metadata in an accessible storage location for subsequent use [Klien, para 0039]), and the data cache region. (Receivers (network clients 102) tune in to the multicast 
The motivation regarding to the obviousness to claim 6 is also applied to claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Gemmell (US Patent 6,748,441) as applied to claim 6 above, and further in view of Gillam (PG PUB US2004/0010628).

Regarding claim 7, Klien as modified by Gemmell teaches “wherein the step of creating a data receiving process” (Once the queues are established, the data catch module 216 hosted on each client listens for any transmitted metadata via the first channel 218, as shown in event 250 of FIG. 6b [Klien, para 0039]);
“storing data of a file to be received in a data cache region comprises steps of:” (Receivers (network clients 102) tune in to the multicast address and cache received packets in a temporary file until the client receive enough blocks to recreate the file [Gemmell, column 7, line 52-54]);
“receiving the data of the file to be received, from a network adapter by means of the user-mode network device” (A desktop computer 130 that can be used to implement network clients 102, where the invention described herein includes these and other various types of computer-readable storage media when such media contain instructions or programs for implementing the steps described below in conjunction with a microprocessor or other data processor. In addition, the client is connected to the local network 180 through a network interface or adapter 184.  Receivers (network clients 102) tune in to the multicast address and cache received packets in a temporary file until the client receive enough blocks to recreate the file [Gemmell, column 5, line 56-58; column 6, line 54-56; column 7, line 1-15, 52-54]);
 “storing the data of the file to be received in the data cache region.” (Receivers (network clients 102) tune in to the multicast address and cache received packets in a temporary file until the client receive enough blocks to recreate the file [Gemmell, column 7, line 52-54]).
However, Klien as modified by Gemmell “in a polling manner;”
Gillam teaches “in a polling manner;” (The controller 220 may then poll the server device 30 periodically until the controller 320 of the server device 30 releases the processes for the types that were suspended [Gillam, para 0047]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Gemmell to comprise the claimed limitation to effectively avoid overloading the sever resources by temporarily suspending high bandwidth download [Gillam, para 0046].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Gemmell (US Patent 6,748,441) as applied to claim 6 above, and further in view of Paila (PG PUB US20040153468).

Regarding claim 8, Klien as modified by Gemmell  does not teach “wherein the step of constructing metadata for the data receiving process comprises a step of:
adding, into the metadata, an address of the file to be received in the data cache region.” 
Paila teaches “wherein the step of constructing metadata for the data receiving process comprises a step of:
adding, into the metadata, an address of the file to be received in the data cache region.” (While receiving, the receiver keeps the received packets in a buffer.  The receiver looks up the current FDT and assigns file properties [metadata] described in the FDT, where 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Gemmell to comprise the claimed limitation to effectively examine the validity of the received file packets (e.g. file's size as listed in the FDT [Paila, para 0034].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klien (PG PUB US2003/0225835) in view of Gemmell (US Patent 6,748,441) as applied to claim 6 above, and further in view of Breiter (PG PUB US2002/0147827).

Regarding claim 10, Klien as modified by Gemmell teaches “wherein the step of dividing the user space into a data reading and sending region, (system memory 134 includes program data 164 [Gemmell, Fig. 5, column 5, line 60-61; column 6, line 24-29]) the data receiving and writing region, (Upon detecting incoming metadata the client device 210-214 stores the metadata in an accessible storage location for subsequent use [Klien, para 0039]),) and the data cache region (Receivers (network clients 102) tune in to the multicast address and cache received packets in a temporary file until the client receive enough blocks to recreate the file [Gemmell, column 7, line 52-54]).
However, Klien as modified by Gemmell does not teach “dividing the user space into a storage data operation region and a network data operation region, and
wherein before the step of processing the metadata, the method further comprises a step of:
determining that the data of the file to be received does not exist in the data cache region, the storage data operation region, and the network data operation region; or
determining that the data of the file to be received exists in the data cache region, the storage data operation region or the network data operation region, and the file to be received is a latest file to be received.”
Breiter teaches “dividing the user space into a storage data operation region and a network data operation region, and” (Fig. 1 shows file system 4 [storage data operation region] containing a number of audio, video and/or business data files for rendering on end-user-client 3 and cache 9 [network data operation region] is coupled to the file future client 6 for buffering of data [Breiter, fig. 1, para 0030, 0032]);
“wherein before the step of processing the metadata, the method further comprises a step of:
determining that the data of the file to be received does not exist in the data cache region, the storage data operation region, and the network data operation region; or
determining that the data of the file to be received exists in the data cache region, the storage data operation region or the network data operation region, and the file to be received is a latest file to be received.” (The stream server decides whether the selected file is already present in the stream server's file system, such as in its media cache.  If the contrary is the case (i.e. the file is not present the stream server's file system), the stream server contacts the data server to query the data server for availability of the selected file and initializes the download of the selected file from the data server [Breiter, para 0053-0054, 0059]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Klien-Gemmell to comprise the claimed limitation to effectively enhance user experience by avoiding end user waiting for the file transfer from the data server to the stream server to be complete until the streaming can start [Breiter, para 0017].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441